Title: To Alexander Hamilton from James McHenry, 28 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 28. June 1799
          
          Inclosed are copies  of letters to General Lincoln and Jonathan Jackson, by which you will see the barracks on Castle Island are to be repaired and a new barrack erected and that the latter is to be employed as a Hospital for sick seamen and marines.
          I request you will issue such orders, as you may judge proper, to the commanding Officer to prevent such intercourse between the troops in Garrison and hospital, as might endanger the lives of the former from contagious fevers; should seamen at any time be landed labouring under such.
          It appears also, from a representation made to the Secretary of the Navy by Mr. Stephen Higginson, that the public buildings on the Island might be usefully employed to store, repair, or fit up marine articles for the navy and that it is suggested the Soldiers of the Garrison might be as well employed in that way.
          I submit, entirely, to you to ascertain whether any of the public buildings, which are not necessary for the Garrison and as Magazines for the use thereof, can be spared for the aforesaid purposes, and to instruct the commanding Officer accordingly. It is for you, also, to judge whether it will be proper to permit the Soldiery to be employed as Mr. Higginson suggests.
          It is to be understood that in case any of the public buildings can be spared for the purposes of the Navy that such repairs as they may require is to be made by the agents and at the expence of the Navy department.
          I request to know the result of your enquiries and the orders you may issue.
          I have the honor to be with great respect Your obedient Servant.
          Major General Hamilton
        